Citation Nr: 0813916	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for scoliosis.

2. Entitlement to service connection for spondylosis of the 
cervical spine.

3. Entitlement to service connection for intervertebral disc 
syndrome of the thoracolumbar spine, including disc bulges of 
T11-12, L4-5, L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty November 1980 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In March 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  
She also testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in March 
2008.  Transcripts of these hearings are associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a motor vehicle accident, fall, and 
physically demanding duties as a fuel specialist in service, 
resulted in the her disorders of the cervical, thoracic, and 
lumbar spine.  The Board determines that a remand is 
necessary for further development of the record and to allow 
VA to fulfill its duty to assist.

Specifically, the Board observes that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In July 2006, the RO requested records 
related to the veteran's SSA application and award from the 
SSA.  In January 2007, copies of the veteran's application 
for benefits and the SSA disability report and 
reconsideration, as well as a list of medical records 
considered by SSA, were received by VA.  However, the medical 
records considered by SSA were not included in the 
information VA received.  The Board notes that, although some 
of the treatment records listed as considered by SSA were 
independently associated with claims folder, most of these 
records are not in the file.  Therefore, the Board determines 
that a remand is necessary in order to acquire all medical 
records considered by SSA in its disability determination.  

 Accordingly, the case is REMANDED for the following action:

1.	Obtain from SSA all medical records 
relevant to the veteran's claim for SSA 
disability benefits.  All requests and 
responses, both positive and negative, 
should be associated with the claims 
file.

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



